422 F.2d 395
Jesse Lara LOPEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 23651.
United States Court of Appeals, Ninth Circuit.
Feb. 24, 1970.

John E. Wahl (argued), San Francisco, Cal., for appellant.
Howard B. Frank (argued), Eric Nobles, Robert L. Brosio, Asst. U.S. Attys., Wm. M. Byrne, U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant was indicted, tried and convicted of the crime of armed bank robbery of the Farmers & Merchants Bank of Long Beach, California.  We affirm.


2
Appellant was caught red-handed in the lobby of the bank within thirty feet of the window where he committed the robbery.  He was identified by at least five eye-witnesses.  He had possession of the gun and the paper sack of stolen money when tackled in the lobby by one of the witnesses.  The evidence of appellant's guilt is so overwhelming that we consider this appeal completely without merit.  If, as now claimed by appellant, he was the victim of a prohibited police identification line-up, that issue was not before the trial court and is not properly before us.